This opinion is subject to administrative correction before final disposition.




                               Before
                  TANG, LAWRENCE, and STEPHENS,
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Reggie W. MURRAY II
            Aviation Boatswain’s Mate (Aircraft Handling)
                 Airman Apprentice (E-2), U.S. Navy
                             Appellant

                             No. 201800163

                        Decided: 5 December 2019.

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
 Military Judge: Captain Ann K. Minami, JAGC, USN. Sentence ad-
 judged 22 March 2018 by a special court-martial convened at Naval
 Base Kitsap-Bremerton, Washington, consisting of a military judge
 sitting alone. Sentence approved by the convening authority: reduction
 to pay grade E-1, confinement for 10 months, and a bad-conduct dis-
 charge.

 For Appellant: Major James S. Kresge, USMCR.

 For Appellee: Major Kerry E. Friedewald, USMC; Lieutenant Joshua
 C. Fiveson, JAGC, USN; Lieutenant Jonathan Todd, JAGC, USN; Ma-
 jor Kelli A. O’Neil, USMC.

 Senior Judge TANG delivered the opinion of the Court, in which
 Judge STEPHENS joined. Judge LAWRENCE filed a separate dis-
 senting opinion.

                        _________________________
                 United States v. Murray, NMCCA No. 201800163
                               Opinion of the Court

             This opinion does not serve as binding precedent,
              but may be cited as persuasive authority under
               NMCCA Rule of Practice and Procedure 30.2.

                              _________________________

TANG, Senior Judge:
    A military judge sitting as a special court-martial convicted Appellant, in
accordance with his pleas, of one specification of violating a lawful general
regulation and one specification of making a false official statement in viola-
tion of Articles 92 and 107, Uniform Code of Military Justice (UCMJ). 1
    In his sole assignment of error, Appellant contends his sentence was in-
appropriately severe. We additionally directed the Government to show cause
why this Court should find the military judge did not abuse her discretion by
accepting Appellant’s plea of guilty to violation of a lawful general regulation
(sexual harassment in violation of Navy Regulation) under the Specification
of Charge I. After reviewing the parties’ briefs on the issue, we find that the
military judge abused her discretion by accepting Appellant’s guilty plea to
the Specification of Charge I. We take appropriate action in our decretal par-
agraph, rendering Appellant’s assignment of error moot.

                                   I. BACKGROUND

A. Appellant’s Misconduct
    Appellant met Petty Officer A while both served aboard USS JOHN C.
STENNIS (CVN 74) in different departments. They became friends and later
dated for a period of months. On one occasion, Appellant asked Petty Officer
A for her permission to video record one of their consensual sexual encoun-
ters with his cell phone. She agreed on the condition that he “would not show
it to other people, but only keep it for [him]self.” 2 Appellant also took two
other sexually explicit videos of Petty Officer A performing fellatio which, ac-
cording to Petty Officer A, she was unaware that Appellant made.
    After the couple amicably ended their relationship, Appellant decided a
month later to create an anonymous profile and post the three sexually ex-
plicit videos for public viewing on a pornography sharing website. He did not



   1   10 U.S.C. §§ 892, 907 (2016).
   2   Prosecution Exhibit (PE) 1 at 2.




                                          2
                 United States v. Murray, NMCCA No. 201800163
                               Opinion of the Court

identify himself in the videos. However, he specifically identified Petty Of-
ficer A in all three videos by her full first and last name and, in the two vide-
os depicting fellatio, also indicated that she was in the Navy. Petty Officer A
was not aware that Appellant posted these videos. However, she soon learned
the videos were posted with her full name when people began contacting her
via social media applications. Eventually, someone sent her a link to the vid-
eos. Petty Officer A suspected Appellant posted the videos, and she made a
complaint to the ship’s security department. The case was turned over to the
Naval Criminal Investigative Service (NCIS).
    When NCIS agents asked Appellant where his cell phone was, he lied to
them. This misconduct formed the basis for the false official statement charge
under Specification under Charge II. Appellant was also charged with two
specifications alleging violations of Article 120c 3 for wrongfully making sex-
ually explicit videos of Petty Officer A without her consent and one specifica-
tion of Article 134 for obstruction of justice. Pursuant to a pretrial agreement,
these three specifications were withdrawn and dismissed without prejudice,
with such dismissal to ripen into prejudice upon completion of appellate re-
view in which the findings and the sentence are upheld.

B. The Military Judge’s Colloquy
   The Specification of Charge I alleges Appellant violated the U.S. Navy
Regulations, Article 1166 (1990) 4 in that he “wrongfully commit[ed] sexual
harassment when he posted sexually explicit videos of [Petty Officer A] on [a
pornographic website], which had the effect of creating a hostile work envi-
ronment.” 5 The military judge began her colloquy on this specification by list-
ing and defining the elements of Article 92—violating a lawful general order
or regulation. Although the specification alleged a violation of U.S. Navy
Regulations, Article 1166, that regulation was not appended to the record.
The regulation does not define sexual harassment, and the military judge did
not define sexual harassment during her colloquy.
   When the military judge asked Appellant to tell her in his own words why
he was guilty of the Specification of Charge I, he replied, “I committed sexual
harassment by posting the videos online, therefore allowing other members of




   3   10 U.S.C. § 920c (2012).
   4   With Change 1.
   5   Charge Sheet.




                                       3
                    United States v. Murray, NMCCA No. 201800163
                                  Opinion of the Court

her work center to see the videos and, therefore, subject—subjugate her to
sexual harassment.” 6
   The military judge engaged in the following exchange with Appellant re-
garding his understanding of Article 1166:
   MJ:              And what do you understand that regulation to say?
   ACC:             I understand that it prohibits sexual harassment in the
                    workplace, Your Honor.
   MJ:              Okay. And what do you understand sexual harassment to
                    be?
   ACC:             Sexual harassment is any actions that could lead to any
                    person feeling uncomfortable sexually in the workplace or
                    anywhere, Your Honor.
   MJ:              And you read and you’ve also discussed this U.S. Navy reg-
                    ulation with your counsel? 7
   Appellant indicated that he had. The military judge later asked:
   MJ:              All right, so how did you violate this Navy regulation?
   ACC:             I violated the Navy regulation by posting the videos online
                    and, therefore, allowing them to be seen by people in her
                    work center and, therefore, causing her a hostile work envi-
                    ronment. 8
    Appellant stated he knew that Sailors from USS JOHN C. STENNIS saw
the video, but he only knew this happened because the NCIS special agent
told him so.
   Then the military judge engaged in this exchange:
   MJ:              So how do you think your posting that video on that web-
                    site, how do you think that created a hostile working envi-
                    ronment for [Petty Officer A]?
   ACC:             Because her most intimate moments were there for—
                    available so—for other eyes to see.




   6   Record at 21.
   7   Id. at 22.
   8   Id. at 23.




                                            4
                     United States v. Murray, NMCCA No. 201800163
                                   Opinion of the Court

   MJ:               Were you aware that her shipmates saw the video?
   ACC:              Yes—yes, Your Honor.
   MJ:               And you understand her shipmates talked to her about it?
   ACC:              Yes, Your Honor. 9
    When asked where she was when her shipmates talked to her, Appellant
said, “I didn’t know exactly where the Sailors confronted her about it, but I do
know that Sailors found out about it.” 10
   The military judge then asked whether Appellant believed his actions
constituted sexual harassment, to which he replied that he did.
   The stipulation of fact included the sentence, “I admit that the videos
themselves depict sexual acts and, as viewed, the release of this content in
the work center would constitute sexual harassment.” 11

                                     II. DISCUSSION

A. Standard of Review
   “[A]n accused cannot plead ‘guilty to conduct that was not criminal.’ ” 12
    Before accepting a guilty plea, a military judge must ensure the plea is
supported by a factual basis. 13 The military judge must elicit sufficient facts
to satisfy every element of the offense in question.
    On appeal, we review a military judge’s decision to accept a plea of guilty
for an abuse of discretion. 14 Questions of law arising from the guilty plea are
reviewed de novo. 15 A reviewing appellate court may only reject a guilty plea



   9   Id. at 25.
   10   Id. at 26.
   11   PE 1 at 2.
   12  United States v. Tucker, 78 M.J. 183, 186 (C.A.A.F. 2018) (quoting United
States v. Ferguson, 68 M.J. 431, 433 (C.A.A.F. 2010)).
   13 Article 45(a), UCMJ; see also United States v. Care, 40 C.M.R. 247 (C.M.A.
1969); RULE FOR COURTS-MARTIAL 910(e), MANUAL FOR COURTS-MARTIAL, UNITED
STATES (2016 ed.) (R.C.M.).
   14 United States v. Inabinette, 66 M.J. 320, 322 (C.A.A.F. 2008) (quoting United
States v. Eberle, 44 M.J. 374, 375 (C.A.A.F. 1996)).
   15   See id. (quoting United States v. Pena, 64 M.J. 259 (C.A.A.F. 2007)).




                                            5
                  United States v. Murray, NMCCA No. 201800163
                                Opinion of the Court

if there is a substantial basis in law or fact, based on the entire record of tri-
al, to question the plea. 16
   In United States v. Inabinette, our superior court wrote:
             There exist strong arguments in favor of giving broad dis-
         cretion to military judges in accepting pleas . . . . As a result, in
         reviewing a military judge’s acceptance of a plea for an abuse of
         discretion appellate courts apply a substantial basis test: Does
         the record as a whole show “ ‘a substantial basis’ in law and
         fact for questioning the guilty plea.” United States v. Prater, 32
         M.J. 433, 436 (C.M.A. 1991).
             Traditionally, this test is presented in the conjunctive (i.e.,
         law and fact) . . .; however, the test is better considered in the
         disjunctive (i.e., law or fact). That is because it is possible to
         have a factually supportable plea yet still have a substantial
         basis in law for questioning it. This might occur where an ac-
         cused knowingly admits facts that meet all the elements of an
         offense, but nonetheless . . . states matters inconsistent with
         the plea that are not resolved by the military judge. At the
         same time, where the factual predicate for a plea falls short, a
         reviewing court would have no reason to inquire de novo into
         any legal questions surrounding the plea. 17
    The inquiry is sufficient “if ‘the factual circumstances as revealed by the
accused himself objectively support that plea.’ ” 18 We evaluate this question
“in terms of the providence of his plea, not sufficiency of the evidence.” 19
    When a military judge makes a ruling—including the decision to accept a
guilty plea—based on an erroneous view of the law, she abuses her discre-
tion. 20




   16   Id. (quoting United States v. Prater, 32 M.J. 433 (C.M.A. 1991)).
   17   Id.
   18United States v. Markert, 65 M.J. 677, 680-81 (N-M Ct. Crim. App. 2007) (quot-
ing United States v. Faircloth, 45 M.J. 172, 174 (C.A.A.F. 1996)).
   19   Id. at 681.
   20  United States v. Simpson, 77 M.J. 279, 282 (C.A.A.F. 2018) (citing United
States v. Passut, 73 M.J. 27 (C.A.A.F. 2014)).




                                            6
                  United States v. Murray, NMCCA No. 201800163
                                Opinion of the Court

B. Analysis
   We have a substantial basis in law and fact to question the providence of
Appellant’s plea. First, Appellant mis-defined sexual harassment and the
military judge did not correct him. Second, the facts he admitted do not es-
tablish Appellant’s guilt under the appropriate definition of sexual harass-
ment. As a result of these errors, on the basis of the entire record, we find the
military judge abused her discretion by accepting Appellant’s guilty plea.

   1. Definition of sexual harassment
   A military judge abuses her discretion when she provides—or relies up-
on—legally incorrect definitions. 21
   Appellant defined sexual harassment as “any actions that could lead to
any person feeling uncomfortable sexually in the workplace or anywhere.” 22
    In United States v. Olivares, 23 considering an appeal taken under Article
62, this Court held that U.S. Navy Regulations, Article1166 is a punitive reg-
ulation and it is not unconstitutionally vague. In that opinion, we chronicled
the definitions of sexual harassment used in the Navy. We wrote that, when
the 1990 Navy Regulations were first issued, the Navy had already defined
sexual harassment in 1988 as:
            A form of sex discrimination that involves unwelcome sexu-
         al advances, requests for sexual favors, and other verbal or
         physical conduct of a sexual nature when:
            a. Submission to such conduct is made either explicitly or
         implicitly a term or condition of a person’s job, pay, or career,
         or
            b. Submission to or rejection of such conduct by a person is
         used as a basis for career or employment decisions affecting
         that person, or




   21   See id. at 282-84.
   22   Record at 22.
   23 No. 201800125, 2019 CCA LEXIS 97 (N-M. Ct. Crim. App. 7 Mar. 2019) (en
banc) (per curiam) (unpub. op.). Although we decided Olivares after the military
judge accepted Appellant’s guilty plea, the underlying instructions we quoted were
available to the military judge to formulate her providence inquiry.




                                        7
                     United States v. Murray, NMCCA No. 201800163
                                   Opinion of the Court

             c. Such conduct has the purpose or effect of unreasonably
         interfering with an individual’s performance or creates an in-
         timidating, hostile, or offensive environment.
             Any person in a supervisory or command position who uses
         or condones any implicit or explicit sexual behavior to control,
         influence, or affect the career, pay, or job of a military member
         or civilian employee is engaging in sexual harassment. Similar-
         ly, any military member or civilian employee who makes delib-
         erate or repeated unwelcome verbal comments, gestures, or
         physical contact of a sexual nature is also engaging in sexual
         harassment. 24
    We further observed that, since 1988, “[t]he definition of sexual harass-
ment has changed little in either the relevant [Department of Defense] or
Secretary of the Navy Instructions,” although the Secretary of the Navy “has
clarified that sexual harassment takes place in the expansively understood
workplace.” 25
   The current Department of the Navy Policy on Sexual Harassment gov-
erned Appellant’s conduct. In the portion pertinent to this case, it defines
sexual harassment as:
            A form of sex discrimination that involves unwelcome sexu-
         al advances, requests for sexual favors, and other verbal or
         physical conduct of a sexual nature when:
              ....
             c. Such conduct has the purpose or effect of unreasonably
         interfering with an individual’s work performance or creates an
         intimidating, hostile or offensive working environment. This
         definition emphasizes that workplace conduct, to be actionable
         as “abusive work environment” harassment, need not result in
         concrete psychological harm to the victim, but rather need only
         be so severe or pervasive that a reasonable person would per-
         ceive, and the victim does perceive, the work environment as
         hostile or offensive. (“Workplace” is an expansive term for mili-
         tary members and may include conduct on or off duty, 24 hours
         a day.) Any person in a supervisory or command position who



   24   Olivares, 2019 CCA LEXIS 97, at *7-8.
   25   Id. at *9.




                                          8
                    United States v. Murray, NMCCA No. 201800163
                                  Opinion of the Court

         uses or condones any form of sexual behavior to control, influ-
         ence, or affect the career, pay, or job of a military member or
         civilian employee is engaging in sexual harassment. Similarly,
         any military member or civilian employee who makes deliber-
         ate or repeated unwelcome verbal comments, gestures, or phys-
         ical contact of a sexual nature in the workplace is also engaging
         in sexual harassment. 26
   The same instruction defines the work environment as:
         The workplace or any other place that is work-connected, as
         well as the conditions or atmosphere under which people are
         required to work. Examples of work environment include, but
         are not limited to, an office, an entire office building, a DoD
         base or installation, DoD ships, aircraft or vehicles, anywhere
         when engaged in official DON business, as well as command-
         sponsored social, recreational and sporting events, regardless
         of location. 27
    The instruction Appellant provided—and the military judge accepted—
was legally incorrect whether measured against the instruction in effect at
the time of the issuance of the Navy Regulations Article or when compared to
the current Navy instruction. At its core, sexual harassment requires: (1) an
act of a particular nature, such as unwelcome sexual advances, requests for
sexual favors, and other verbal or physical conduct of a sexual nature; and (2)
an attendant circumstance linking that act to harassment to the workplace—
in the Appellant’s case, he was charged with such conduct having the effect of
creating a hostile work environment. The conduct must be “so severe or per-
vasive that a reasonable person would perceive, and the victim does perceive,
the work environment as hostile or offensive.” 28 That is, the victim must sub-
jectively believe the workplace is hostile and this perception must be objec-
tively reasonable.
    We find the military judge erred by failing to provide the proper definition
of sexual harassment and permitting Appellant’s erroneous definition to per-
vade the providence inquiry. We next evaluate the record to determine
whether, in spite of the erroneous definition, Appellant still admitted to suffi-




   26   Secretary of the Navy Instruction 5300.26D, Encl. 1, at 1-2 (3 Jan. 2006).
   27   Id. at 2.
   28   Id. at 1.




                                            9
                  United States v. Murray, NMCCA No. 201800163
                                Opinion of the Court

cient facts to satisfy the offense of sexual harassment such that acceptance of
his guilty plea did not constitute an abuse of discretion.

  2. Lack of facts when considering the proper definition of sexual harass-
ment
    Even though the military judge permitted Appellant to use an incorrect
definition, if we can still find that the facts Appellant admitted constitute
sexual harassment, we might find a basis to affirm the guilty plea.
   This Court has held that Article 1166 is not overbroad because sexual
harassment has been consistently defined from 1988 to the present day. We
apply the SECNAVINST 5300.26D definition. On its face, this instruction re-
quires that Appellant’s actions must have “involve[d] unwelcome sexual ad-
vances, requests for sexual favors, and other verbal or physical conduct of a
sexual nature.” Appellant’s actions online do not involve “verbal or physical
conduct of sexual nature.” Even in the broadest interpretation of this lan-
guage, Appellant’s actions, though abhorrent, do not fit this definition.
    Enclosure (2) to SECNAVINST 5300.26D provides an even broader treat-
ment of sexual harassment, defining it as “behavior that is unwelcome, sexu-
al in nature, and connected in some way with a person’s job or work environ-
ment.” 29 The word “behavior” is not defined in the instruction, but its com-
mon definition refers to “the way in which someone conducts oneself or be-
haves.” 30 The use of the word “behavior” implies the harassment must be an
act a person commits in the workplace. Even under this broader definition,
Appellant did not admit sufficient facts to satisfy the definition of sexual har-
assment.
    This enclosure also lists a range of non-exhaustive examples of conduct
that might constitute sexual harassment. Under “yellow light behavior”—
behavior that may be sexual harassment—these examples are listed and fur-
ther amplify our belief that Appellant’s act falls outside the definition of sex-
ual harassment:
         violating personal space, whistling, questions about personal
         life, lewd or sexually suggestive comments, suggestive posters
         or calendars, off-color jokes, leering, staring, repeated requests




   29   Id., Encl. 2, at 1 (emphasis added).
   30   Behavior, Merriam-Webster Dictionary,         https://merriam-webster.com/
dictionary/behavior (last visited 26 Nov. 2019).




                                               10
                 United States v. Murray, NMCCA No. 201800163
                               Opinion of the Court

         for dates, foul language, unwanted letters or poems, or sexually
         suggestive touching or gesturing. 31
   The act of posting Petty Officer A’s videos, including her name and the
word “Navy” to identify her as a likely Sailor, does not fall within the acts
proscribed by the instruction.
   Even if we could find Appellant committed an act, we also find there is
substantial reason to question whether Appellant’s guilty plea satisfied the
requirement that his act had the effect of creating a hostile work environ-
ment for Petty Officer A. The only facts he provided to that point were that:
    (1) Appellant made the videos available to the entire world, including Pet-
ty Officer A’s shipmates, by specifically identifying her by name and Navy
affiliation; and
   (2) Some of Petty Officer A’s shipmates saw the videos and talked to her
about them;
   (3) Appellant’s actions caused pain to Petty Officer A;
    (4) Appellant believes his actions constituted sexual harassment—at least
as he understood the term.
    Although Appellant stated that Petty Officer A’s shipmates “confronted”
her, he provided no facts to describe what happened. Nor did he describe any
interactions that would permit the military judge to find that Petty Officer A
was subjected to a work environment that a reasonable person would view as
“hostile.” 32
    Appellant was not in Petty Officer A’s workplace, and he did nothing in
her workplace to make it hostile. Her workplace would have been made hos-
tile only if Sailors in her workplace committed acts against her. That Appel-
lant gave Petty Officer A’s shipmates potential fodder they could choose to
wrongfully use to harass Petty Officer A does not mean Appellant sexually
harassed Petty Officer A.
   Even considering the “expansive” workplace intended by the instruction,
which “may include conduct on or off duty, 24 hours a day,” the touchpiece of
the workplace is that it is “work-connected.” Unless every Sailor’s interaction
with every other Sailor is necessarily work-connected, these interactions are
not. We do not interpret the workplace so expansively as to involve every in-



   31   SECNAVINST 5300.26D, Encl. 2, at 3.
   32   Record at 25-26.




                                        11
                  United States v. Murray, NMCCA No. 201800163
                                Opinion of the Court

teraction between two Sailors—including shipmates in different departments
on an aircraft carrier with a crew of thousands.
    Here, if anyone was harassing Petty Officer A in her workplace, it was not
Appellant. We find the military judge did not establish a factual basis that
Appellant created, or caused, a hostile workplace for Petty Officer A. While
his act in posting the videos allowed other Sailors to view the videos of Petty
Officer A, the military judge did not elicit facts from Appellant to show that
Appellant could reasonably be held criminally liable for the acts of other Sail-
ors who may have made Petty Officer A’s workplace hostile.
    Our superior court has recognized the concept of proximate causation.
The issue of proximate causation can arise, for example, when a court-
martial must determine whether an accused caused injury while driving
drunk. In United States v. Lingenfelter, 33 the Court of Military Appeals held
that “the prosecution is required to prove that [the appellant’s] conduct was
the ‘proximate cause’ of the fatal injury,” and it rejected the Government’s
argument that it “need only prove that appellant’s conduct was a cause-in-
fact of the injuries.” The court held that if cause-in-fact were sufficient, “then
circumstances and occurrences totally outside the range of foreseeability and
culpability would expose servicemembers to higher levels of punishment.”
    The Military Judge’s Benchbook contains an instruction relating to prox-
imate causation as a defense. 34 One instruction covers situations in which
proximate causation is at issue. It states that the result “must have been the
natural and probable result of the accused’s” action. 35 Furthermore, “[a] prox-
imate cause does not have to be the only cause, nor must it be the immediate
cause. However, it must be a direct or contributing cause that plays a mate-
rial role, meaning an important role, in bringing about” the resulting harm. 36
    The military judge made no inquiry into causation or why Appellant be-
lieved he created or caused any resulting hostile work environment. She did
not elicit any statements about Appellant’s intentions or whether he believed
a hostile work environment would be a “natural and probable result” of his
actions. The Appellant’s sole statement on the point was that he “post[ed] the



   33   30 M.J. 302, 306 (C.M.A. 1990).
   34  Dep’t of Army, Pam. 27-9, Legal Services: Military Judges’ Benchbook, para.
5-19 (10 Sep. 2019).
   35   Id. at n.3.
   36   Id.




                                          12
                  United States v. Murray, NMCCA No. 201800163
                                Opinion of the Court

videos online and, therefore, allow[ed] them to be seen by people in her work
center and, therefore, causing her a hostile work environment.” 37 On balance,
although Appellant admitted he committed the offense of sexual harassment,
as he understood it, we find his admission to this vital aspect of the offense to
be conclusory. “It is not enough to elicit legal conclusions. The military judge
must elicit facts to support the plea of guilty.” 38
    We believe this Court’s opinion in United States v. Peszynski is instruc-
tive:
         To constitute sexual harassment under Navy policy, the behav-
         ior must not only be of a certain nature, it must also cause a
         certain result, namely, interference with the victim’s job per-
         formance or creation of a “hostile” working environment. Those
         key features of sexual harassment are at least standards that
         can be measured objectively. Furthermore, they appear to sup-
         port the inference that the policy is limited to the military
         workplace . . . . 39
    In Peszynski, the Court found that harassment of a fellow servicemember
while working off-duty at an on-base civilian fast food restaurant was not suf-
ficiently connected to the military workplace to constitute sexual harassment
under Navy policy. 40 We apply the same reasoning to reach a similar conclu-
sion here, noting that conduct that is “merely offensive in a moral or social
sense” is not criminal unless it meets the elements of the offense. 41
    We do not hold that the act of wrongfully publishing sexually explicit vid-
eos could never constitute the offense of sexual harassment, merely that the
facts as elicited by the military judge’s inquiry do not establish the provi-
dence of Appellant’s guilty plea to the offense. Evaluating the record as a
whole, nothing in the remainder of the record alleviates our substantial basis
to question the providence of Appellant’s guilty plea. The prosecution exhibits
focus on Appellant’s actions in posting the videos to the pornographic web-



   37   Record at 23.
   38 United States v. Jordan, 57 M.J. 236, 238 (C.A.A.F. 2002) (citing United States
v. Outhier, 45 M.J. 326, 331 (1996)).
   39 United States v. Peszynski, 40 M.J. 874, 881 (N.M.C.M.R. 1994) (emphasis in
original).
   40   Id.
   41   See id. at 882 n.10.




                                         13
                United States v. Murray, NMCCA No. 201800163
                              Opinion of the Court

site—not the effect of the videos on Petty Officer A’s workplace. Petty Officer
A submitted a statement pursuant to R.C.M. 1001A, the contents of which do
not alleviate our concerns. 42
    For the reasons described above, we find there is a substantial basis in
law and fact to question the providence of Appellant’s guilty plea. We set
aside the guilty finding.

                                 III. CONCLUSION

   After careful consideration of the record and briefs of appellate counsel,
the finding of guilty to the Specification of Charge I is SET ASIDE. The find-
ing of guilty to the Specification of Charge II is AFFIRMED. A rehearing is
authorized. Alternatively, the convening authority may approve a sentence of
no punishment. 43 The record of trial is returned to the Judge Advocate Gen-
eral for action consistent with this opinion.
    Judge STEPHENS concurs.



    42Appellate Exhibit IV contains the following additional facts relating to Petty
Officer A’s interactions with other Sailors:
        (1) Some of the people who sent her social media messages after seeing the
    videos were themselves Sailors—though it is unknown whether they were from
    her ship or from other commands;
         (2) “I was approached by several shipmates at my command who had seen or
    heard about the video. They would ask me if I’d seen it and what I was going to
    do.”
        (3) After she reported Appellant’s acts to law enforcement, “The rumors still
    spread and I was still approached by people about the video.”
    43Unless the convening authority approves a sentence of no punishment without
a rehearing, at any such rehearing, Appellant must be afforded the opportunity to
once again plead guilty to the Specification of Charge I in compliance with the pretri-
al agreement between Appellant and the convening authority. If the military judge
accepts Appellant’s provident plea, all terms in the pretrial agreement shall remain
binding on the convening authority. If Appellant changes his plea or the military
judge refuses to accept his plea of guilty to the Specification of Charge I, the pretrial
agreement will become null and void. In such a case, subject to any statutes of limita-
tions applicable to the specifications of Charge III and IV, the convening authority
may re-refer the specifications of Charge III and IV to a special court-martial, to be
tried along with the Specification of Charge I. In the alternative, the convening au-
thority may elect to hold a rehearing on sentencing only on the Specification of
Charge II.




                                           14
                    United States v. Murray, NMCCA No. 201800163
                                Lawrence, J., Dissenting



LAWRENCE, Judge (dissenting):
   I disagree with the majority’s resolution of the specified issue. As a result,
I would affirm the decision of the trial court below in its entirety.
    Only earlier this year, this Court sitting en banc found that this same
U.S. Navy Regulations, Article 1166, was indeed punitive in nature. 1 Specifi-
cally, we noted that “[t]he Secretary of the Navy has clarified that sexual
harassment takes place in the expansively understood workplace” 2 with the
“workplace” itself constituting “an expansive term for military members
[that] may include conduct on or off duty, 24 hours a day.” 3
    The “core” of the majority’s two-part test for sexual harassment was satis-
fied by Appellant’s actions and his plea. 4 While Appellant’s acts in posting
these explicit videos with the victim’s name and shorthand sexual references
to her would have been repugnant, that alone would not necessarily involve
the workplace sufficient to constitute an offense. However, when Appellant
directly applied a label to each of the oral sex videos that now also indicated
that this was a Navy Sailor, he provided an unmistakable connection to the
24 hours a day, 7 days a week worldwide workplace. In doing so, he unrea-
sonably interfered with her work performance on her ship and elsewhere. He
admitted that he subjected this Sailor—in the most graphic and offensive
manner—to harassment and humiliation. 5 Moreover, considering the precise
manner in which Appellant identified his victim in the online medium he
chose, he guaranteed future searches of her name and Navy background
would result in family, friends, coworkers or future employers encountering
Appellant’s derogatory shorthand for her purported willingness to partake in
intimate acts, and videos of her performing sex acts.
   In agreeing to a PTA, Appellant received a substantial benefit when the
Government in turn withdrew and dismissed the Article 120c, UCMJ, charge
and specifications. Had this instead proceeded to contested trial, not only
would Appellant be in jeopardy of additional convictions, ones that carry a far



   1 United States v. Olivares, No. 201800125, 2019 CCA LEXIS 97 (N-M. Ct. Crim.
App. 7 Mar. 2019) (en banc) (per curiam) (unpub. op.).
   2   Id. at *9.
   3   Secretary of the Navy Instruction 5300.26D, Encl. 1 at 1 (3 Jan. 2006).
   4   Majority Opinion at *9.
   5   Record at 21.




                                           15
                    United States v. Murray, NMCCA No. 201800163
                                Lawrence, J., Dissenting

greater risk of his home state requiring him to register as a sex offender than
for an orders violation, but his victim would necessarily have testified on the
merits. In doing so, she would have potentially provided further detail about
the manner and degree of confrontation and continuing harassment she en-
countered on her ship about these explicit sex videos—there were numerous
reasons why Appellant might make this “conscious choice to plead guilty”
that also resulted in leaving some facts undeveloped. 6 While Appellant him-
self admitted to the confrontation his harassment caused aboard her ship, the
majority opinion parses through the “traffic light” to lament a sex video is
nowhere to be found in the admittedly non-exhaustive examples of sexual
harassment. To me, this is obvious and I stand with the military judge in ap-
parently “know[ing] it when I see it” in this context as well.
    In review of the entire record, Appellant further expressed regret and
apologized to his victim in his unsworn statement. He admitted causing her
“a horrible embarrassment” by posting the intimate videos, allowing them to
be “copied and distributed on other websites and spread like cancer through-
out the world.” 7 But the victim’s fears expressed through her impact state-
ment had already been borne out by the spread of these videos and likely re-
generation throughout the worldwide web given the well-known legacy of
such a posting. Notably, he also admitted that “[t]he Navy is a victim here,
too. The Navy tries its best to stop sexual harassment and create[ ] a work
center free of harassment, but I know after listening to [the victim’s] suffer-
ing, the good order and discipline of the Navy is also harmed.” 8
    In her interview with NCIS, the victim said that she gave no consent to
Appellant to record the videos showing her performing fellatio on Appellant.
She also confirmed that she gave no consent to sharing or distributing any of
the three videos made by Appellant. 9 When NCIS performed a basic search
on the most prominent general search engine using “Navy” along with the
victim’s full name and nothing else, six of the top seven search results re-
vealed this video collection of the victim on pornographic video sites, the oth-
er was to a story in the local newspaper discussing the victim and her ship
setting off on a “tiger cruise” with friends and family.




   6   See United States v. Inabinette, 66 M.J. 320, 322 (C.A.A.F. 2008).
   7   Record at 51.
   8   Id. at 52.
   9   PE 5 at 1.




                                           16
                  United States v. Murray, NMCCA No. 201800163
                              Lawrence, J., Dissenting

   Beyond the confrontation in the work center that Appellant admitted he
caused, the victim expressed the humiliating nature of Appellant’s action and
lamented her inability to let her family know about this incident, lest it
“break their heart to know that a shipmate would do this to [her].” 10
    While the military judge’s colloquy with Appellant may not have been as
probing as might be ideal, I believe Appellant was sufficiently informed and
versed in sexual harassment and adequately described how he committed
this offense; I would respect the military judge’s decision to accept his plea. I
too agree with my colleagues in the majority that greater reliance by the mili-
tary judge upon the guidance provided by the Military Judge’s Benchbook
would have been preferable. But on the question of what the law requires, I
find Appellant’s plea to be satisfactory given the specificity in which he la-
beled his posting of explicit sex videos of his victim.
    The majority’s discussion of United States v. Lingenfelter 11 is curious. Not
only is it an example of an extensively litigated contested case with experts
as opposed to a guilty plea, but one need only look lines down from the major-
ity’s quote concerning the government argument the Court of Military Ap-
peals rejected in that case. Instead, the Court clarified: “To be proximate, an
act need not be the sole cause . . . , nor must it be the immediate cause-the
latest in time and space preceding . . . . But a contributing cause is deemed
proximate only if it plays a material role . . . . Further, an intervening cause
excuses an accused from his criminally-negligent conduct when the second
act of negligence looms so large in comparison with the first, that the first is
not to be regarded as a substantial factor in the final result.” 12 Here, Appel-
lant indeed played a material role in the sexual harassment of the victim and
the subsequent acts of the Sailors in confronting the victim with the explicit
videos hardly superseded Appellant’s actions as the most substantial factor in
the sexual harassment.
    Despite the majority’s assertion, I find it unreasonable to suggest that,
without the complete development of issues inherent in an appellant’s choice
to enter a guilty plea, a confrontation by shipmates about graphic sex acts
being captured on an internet video posted by Appellant could ever be con-
strued as a welcome topic of conversation. The Appellant made clear that he
created just such a hostile work environment by sharing his victim’s “most



   10   AE IV at 1.
   11   30 M.J. 302 (C.M.A. 1990).
   12   Id. at 307 (citations omitted).




                                          17
              United States v. Murray, NMCCA No. 201800163
                          Lawrence, J., Dissenting

intimate moments”—her face prominent on the videos as she performed oral
sex on him—posted in such a precisely-identified manner linking her to the
Navy that then and for the foreseeable future would invite similar confronta-
tions, perpetuating Appellant’s sexual harassment. Appellant knew that she
perceived it as unwelcome and it caused her pain. Appellant believed he
committed sexual harassment and I agree that the military judge acted with-
in her broad discretion to accept his guilty plea.
   Accordingly, I dissent.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                     18